Case 5:18-cv-01526-SMH-KLH Document 65 Filed 10/31/19 Page 1 of 1 PageID #: 765



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

 MAGNOLIA ISLAND                              CIVIL ACTION NO. 18-1526
 PLANTATION, LLC, ET AL.

 VERSUS                                       JUDGE S. MAURICE HICKS, JR.

 LUCKY FAMILY, LLC, ET AL.                    MAGISTRATE JUDGE KAREN HAYES


                                        ORDER

       After consideration of the Motion for Leave to File Reply Memorandum (Record

 Document 62) filed by Plaintiffs Magnolia Island Plantation and Barbara Marie

 Carey Lollar, this Court DENIES Plaintiffs' Leave to File a Reply Memorandum. To

 comply with the pending November 1, 2019 deadline, the Court will allow Plaintiffs to

 file a Motion for Reconsideration as to the Court’s Order denying Motion for

 Suspension of Promissory Note Payments During the Pendency of the Suit, or

 Alternatively, to Deposit Payments with the Court (Record Document 64) by 1:00 pm,

 October 31, 2019.

       IT IS ORDERED, that the Motion for Leave to File Reply Memorandum

 (Record Document 62) filed by Plaintiffs Magnolia Island Plantation and Barbara

 Marie Carey Lollar is hereby DENIED.

       THUS DONE AND SIGNED, in Shreveport, Louisiana, on this the 31st day

 of October, 2019.
